Citation Nr: 1105470	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1951 to March 1952.  
This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied TDIU.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an August 2009 rating decision, the RO denied claims of 
entitlement to service connection for five disorders.  In 
September 2009, the Veteran stated that he had received the 
denial of the "five (5) conditions," and that it was his 
decision "to let you know my disagreement on such matter."  The 
Board interprets this as a notice of disagreement (NOD) to the 
August 2009 rating decision.  

Accordingly, the Veteran is entitled to a statement of the case 
(SOC) addressing the five denied claims.  Manlincon v. West, 12 
Vet. App. 238 (1999) (when an appellant files a timely NOD as to 
a particular issue, and no SOC is furnished, the Board should 
remand, rather than refer, the claim for the issuance of an SOC).

As the claim of entitlement to an award of TDIU may be affected 
by the ultimate decision on each of these claims, the Board 
cannot complete adjudication of the claim for TDIU at this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a statement of the case addressing each 
of the claims included in an August 2009 rating 
decision.  Provide the Veteran with specific 
notice that he has not perfected appeal as to 
each of these issues, even though he has 
perfected appeal as the claim for an award of 
TDIU.  Advise the Veteran of the time period 
allowed to him to perfect appeal of any 
additional issue he wishes to appeal.

2.  Obtain a computerized list of the Veteran's 
VA appointments for treatment of the service-
connected psychiatric disability, beginning in 
August 2003 (one year prior to the Veteran's 
formal August 2004 claim for TDIU), and for 
treatment of any other disability for which 
service connection may be in effect when the 
claims file is to be returned to the Board.  
Review the claims file to assure that a treatment 
note reflecting each appointment for treatment of 
a service-connected disorder is associated with 
the claims file.  

3.  Review the April 2010 VA examination 
regarding the severity of the service-connected 
psychiatric disability.  If there is a claim by 
the Veteran that the psychiatric disability has 
increased in severity, or if the current 
treatment records suggest an increased severity, 
or the examination is no longer current, afford 
the Veteran VA examination.

4.  Conduct any necessary development relating to 
any appealed issue, and issue any communications 
required for procedural due process.  After the 
above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate 
period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



